Title: To Benjamin Franklin from David Hall, 24 March 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. March 24. 1761.
          
          I received a few Lines from you by Captain Bolitho, owning the Receipt of mine, with the Renewal of the £300 and Damages; and am glad to hear you think of being able to be here soon.
          Inclosed I have sent you the third Copy of a Bill of Exchange for Two Hundred Pounds Sterling on Messieurs Trecothick, Apthorp, and Thomlinson, Merchants in London; the first and second Copies of which were sent you (Via New-York,) by the Edward, Captain Davis, and the General Wall Packet Boat, Captain Lutwyche. I am, Sir, Yours, &c.
          
            D. Hall.
            To Mr. Franklin By the Indian Trader, Captain Robinson
          
        